Citation Nr: 0843574	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical myositis, for the period from September 9, 2002 
to March 19, 2007.

2.  Entitlement to an initial rating in excess of 20 percent 
for cervical myositis, since March 20, 2007.

3.  Entitlement to an initial rating in excess of 10 percent 
for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted the 
veteran's September 2002 claim for service connection for 
cervical myositis, and his October 2002 claim for service 
connection for gastritis, and assigned a 10 percent 
disability rating for each, with effective dates of September 
9, 2002, for cervical myositis, and October 24, 2002, for 
gastritis.  In a rating decision dated October 2007, the 
veteran was granted a rating of 20 percent disabling for 
cervical myositis, effective March 20, 2007.

In July 2006, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

Pursuant to the Board's July 2006 remand, the RO issued a 
statement of the case on the issue of an increased rating for 
the veteran's lumbar paravertebral myositis in October 2007.  
Because the veteran did not file a substantive appeal with 
respect to that issue, and because the period for filing said 
appeal has expired, the RO's decision with respect to that 
issue is final.






FINDINGS OF FACT

1.  For the period from September 9, 2002 to September 25, 
2003, the veteran's service-connected cervical myositis has 
been shown to be manifested by moderate limitation of motion 
of the cervical spine.

2.  As of September 26, 2003, the veteran's service-connected 
cervical myositis has been shown to be manifested by such 
symptoms as forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees.

3.  The veteran's service-connected cervical myositis has not 
been shown to be manifested by severe limitation of motion of 
the cervical spine.

4.  The veteran's service-connected cervical myositis has not 
been shown to be manifested by such symptoms as forward 
flexion of the cervical spine at 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.

5.  The veteran's service-connected gastritis has been shown 
to be manifested by such symptoms as chronicity, with small 
nodular lesions, and symptoms.

6.  The veteran's service-connected gastritis has not been 
shown to be manifested by such symptoms as chronicity, with 
multiple small eroded or ulcerated areas, and symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
more, have been met for cervical myositis for the appellate 
period prior to September 26, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.10, 4.71a; Diagnostic Code 5290 (2003) (effective prior 
to September 26, 2003).

2.  The criteria for a 20 percent disability rating, but no 
more, have been met for cervical myositis, since September 
26, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a; 
Diagnostic Code 5237 (2008).

3.  The criteria for an initial disability rating in excess 
of 20 percent for cervical myositis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a; Diagnostic Code 
5237 (2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.114, Diagnostic Code 7307 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

A December 2002 letter provided to the veteran before the 
March 2003 rating decision satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his claim for service connection, what VA 
would do and had done, and what evidence he should provide.  
The December 2002 letter also informed the veteran that it 
was his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the veteran's cervical 
myositis and gastritis in its March 2003 rating decision, and 
assigned an initial disability rating of 10 percent for each, 
with effective dates of September 9, 2002, and October 24, 
2002, respectively.  In October 2007, the RO increased the 
evaluation for the veteran's cervical myositis to 20 percent 
disabling, effective March 20, 2007.  Moreover, the RO 
provided notice with respect to the degree of disability and 
the effective date of an award in its August 2006 letter.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran regarding the issue addressed in this decision.  The 
veteran's service treatment records, VA treatment records, 
and private medical records have been obtained.  Moreover, 
the veteran was provided with VA examinations regarding his 
cervical myositis in January 2003 and March 2003, and with VA 
examinations regarding his gastritis in January 2003, January 
2007, and March 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability ratings, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, supra.

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Cervical Myositis

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Rating Schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).
 
Under Diagnostic Code 5290, evaluations from 10 to 30 percent 
are available for limitation of motion of the cervical spine.  
Limitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum of 30 percent when shown to be severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

A new rating formula for the spine became effective on 
September 26, 2003.  Under the new rating formula, a cervical 
strain should be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height, warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater  
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

Note 2 of that Diagnostic Code states that normal forward 
flexion of the cervical spine is to 45 degrees, normal 
extension of the cervical spine is to 45 degrees, left and 
right lateral flexion are to 45 degrees, and left and right 
lateral rotation are to 80 degrees.

The veteran was initially granted service connection for 
cervical myositis in a March 2003 rating decision, and 
assigned a disability rating of 10 percent, effective 
September 9, 2002.  In an October 2007 rating decision, the 
veteran's disability rating was increased to 20 percent, 
effective March 20, 2007.  In an October 2008 Appellant's 
Post-Remand Brief, the veteran, through his representative, 
argued that he is entitled to an evaluation in excess of ten 
percent for his cervical myositis.  The Board notes that the 
Post-Remand Brief was dated five days prior to the October 
2008 rating decision in which the RO increased the initial 
disability rating to 20 percent for the period beginning on 
March 20, 2007.  Because the veteran's representative did not 
state that he was seeking a certain percentage, the Board 
construes the Post-Remand Brief as if it were seeking a 
rating of 100 percent disabling.  See AB v. Brown, supra.  
Consequently, the Board does not view the grant of 20 percent 
disabling as obviating the need for appellate consideration.

In a January 2003 VA examination, the examiner reported that 
the veteran had injured his neck and low back in service in 
1979, when he lifted a heavy object, tank ammunition.  The 
veteran had also injured his neck and low back in service 
when he fell in a shower.  The veteran described his neck 
pain as being constant, and varying in intensity from 
moderate to severe.  The examiner noted that the veteran did 
not need crutches, a brace, or a cane, but noted that the 
veteran ambulates with bilateral Lofstrand crutches, and can 
only ambulate for 5 to 10 minutes with a lumbosacral corset 
before needing rest.  (The veteran has a separate service-
connected rating for his lumbar spine disability.)  The 
examiner found that the veteran was symmetric in appearance 
and rhythm of the cervical spine motion.  The examiner noted 
that the veteran was independent in activities of daily 
living.  On examination, the veteran had cervical spine range 
of motion as follows: active flexion to 30 degrees, passive 
flexion to 40 degrees, active extension to 30 degrees, 
passive extension to 40 degrees, active lateral bending right 
and left to 10 degrees, passive lateral bending right and 
left to 15 degrees, active rotation right and left to 70 
degrees, and passive rotation right and left to 90 degrees.  
With respect to the DeLuca factors, the examiner found that 
the veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  The veteran had tenderness 
to palpation and spasms at the C2, C3, C4, and C5 
paravertebral muscles bilaterally.  The veteran had no 
neurological abnormalities.  The examiner noted that cervical 
spine x-rays taken in December 2002 showed minimal cervical 
spondylosis (degenerative arthritis of the spinal vertebra.)  
The examiner diagnosed the veteran with cervical myositis and 
strain.

In a March 2007 VA examination, the veteran reported that his 
neck was getting worse.  He noted that he had been treated 
with physical therapy, a heating pad, a Transcutaneous 
Electrical Nerve Stimulator (TENS), a selective nerve block 
procedure, pool therapy, and pain medication.  The veteran 
reported no history of fatigue, decreased motion, stiffness, 
or weakness, but he did report experiencing spasms and pain.  
The veteran considered his pain to be moderate, and it would 
occur anywhere from one to six days per week, lasting hours.  
The veteran considered his flare-ups to be severe and very 
painful, and they would occur every two to three weeks, 
lasting hours.  On examination, the veteran had the following 
objective abnormalities of cervical sacrospinalis: spasms 
bilaterally, guarding on the right side, pain with motion 
bilaterally, and tenderness bilaterally.  The examiner found 
that the veteran's muscle spasm, localized tenderness, and 
guarding were not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  The veteran's head 
tilted to the right, and he had mild left shoulder elevation 
and antalgic gait.  The veteran had lumbar flattening, but no 
gibbus, kyphosis, list, lumbar lordosis, scoliosis, or 
reverse lordosis.  The veteran did not have ankylosis.  The 
veteran's muscle tone was normal, and there was no muscle 
atrophy.

On examination of range of motion of the cervical spine, the 
veteran had active flexion to 30 degrees, with pain at 30 
degrees; passive flexion to 45 degrees, with pain from 30 
degrees to 45 degrees; pain after repetitive use, and no 
additional loss of motion after repetitive use.  The veteran 
had active extension to 20 degrees, with pain at 20 degrees; 
passive extension to 35 degrees, with pain from 20 degrees to 
35 degrees; pain after repetitive use, and no additional loss 
of motion after repetitive use.  The veteran had active right 
lateral flexion to 30 degrees, with pain at 30 degrees; 
passive flexion to 45 degrees, with pain from 30 degrees to 
45 degrees; pain after repetitive use, and no additional loss 
of motion after repetitive use.  The veteran had active left 
lateral flexion to 45 degrees, with no pain; passive flexion 
to 45 degrees, with no pain; no pain after repetitive use, 
and no additional loss of motion after repetitive use.  The 
veteran had active right lateral rotation to 40 degrees, with 
pain from 30 degrees to 40 degrees; passive rotation to 50 
degrees, with pain from 40 degrees to 50 degrees; pain after 
repetitive use, and additional loss of motion after 
repetitive use from 30 to 40 degrees, due to pain.  The 
veteran had active left lateral rotation to 80 degrees, with 
no pain; passive rotation to 80 degrees, with no pain; no 
pain after repetitive use, and no additional loss of motion 
after repetitive use.

Regarding the effect on usual daily activities, the veteran 
said that his cervical spine condition had no effect on 
recreation, feeding, bathing, dressing, toileting, and 
grooming; mild effect on chores and shopping; moderate effect 
on travelling; severe effect on exercise; and a preventative 
effect on participating in sports.  The examiner noted that 
cervical spine x-rays taken in December 2002 showed minimal 
cervical spondylosis.  The March 2007 VA examiner diagnosed 
the veteran with cervical myositis and minimal cervical 
spondylosis.

As previously pointed out, during the pendency of this 
appeal, multiple revisions were made to the VA Rating 
Schedule for spine disorders.  In an opinion, VAOPGCPREC 7-
2003, VA's General Counsel issued a holding that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  The 
Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

As noted above, 38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) 
(effective prior to September 26, 2003), the veteran 
qualifies for a disability rating of 20 percent disabling for 
the period from September 9, 2002 to March 19, 2007, because 
the limitation of motion of his cervical spine was moderate.  
Indeed, the veteran's active flexion of the cervical spine 
was limited to 30 degrees, and his combined range of motion 
(active) was limited to 220 degrees, in his January 2003 VA 
examination.  The Board notes that flexion to 30 degrees 
represents only 2/3 of normal flexion, which is to 45 
degrees.  The Board further notes that combined range of 
motion of the cervical spine of 220 degrees represents 
slightly less than 2/3 of normal combined range of motion, 
which is to 340 degrees.  See 38 C.F.R. § 4.71a Diagnostic 
Code 5237, Note 2 (2008).  Moreover, the benefit of the doubt 
will be resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3 (2008), citing 38 C.F.R. § 3.102 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) 
(effective prior to September 26, 2003), the veteran 
qualifies for a disability rating of 10 percent disabling, 
effective March 20, 2007, because the limitation of motion of 
his cervical spine improved, such that it is slight.  The 
veteran's active flexion of the cervical spine was limited to 
30 degrees, and his combined range of motion (active) was 
limited to 245 degrees, in his March 2007 VA examination.  
The Board notes that flexion to 30 degrees represents only 
2/3 of normal flexion, which is to 45 degrees.  However, the 
Board notes that the veteran's combined range of motion of 
the cervical spine of 245 degrees represents 72 percent of 
normal combined range of motion, which is to 340 degrees.  
See 38 C.F.R. § 4.71a Diagnostic Code 5237, Note 2 (2008).  
Consequently, the benefit of the doubt is not applicable in 
this instance.  See 38 C.F.R. § 4.3 (2008), citing 38 C.F.R. 
§ 3.102 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008) 
(effective as of September 26, 2003), the veteran qualifies 
for a disability rating of 20 percent for the period from 
September 26, 2003 to March 19, 2007, because, in his January 
2003 VA examination, he had active forward flexion of the 
cervical spine to 30 degrees, which is greater than 15 
degrees, but not greater than 30 degrees.  (The Board notes 
that it will evaluate the veteran's claim under Diagnostic 
Code 5237 from September 26, 2003, and not from the September 
9, 2002, date of claim, because, pursuant to VAOPGCPREC 3-
2000, supra, Diagnostic Code 5237 cannot be applied prior to 
its effective date.)

The veteran does not qualify for a rating of 30 percent 
disabling because he does not have forward flexion of the 
cervical spine of 15 degrees or less, and he does not have 
favorable ankylosis of the entire cervical spine.  The 
veteran does not qualify for a rating of 40 percent disabling 
for his cervical myositis, both because he does not have 
unfavorable ankylosis of the cervical spine, and because his 
lumbar spine has been afforded a separate rating.  Under 
38 C.F.R. § 4.14 (2008), the veteran cannot be evaluated for 
the same disability under various diagnoses.  Therefore, a 
disability rating of 40 percent, based on the veteran's 
thoracolumbar spine condition, is not for application.  
Similarly, a disability rating of 50 percent is not for 
application, because it refers exclusively to the 
thoracolumbar spine.  A disability rating of 100 percent is 
not for application because the veteran does not have 
unfavorable ankylosis of the entire spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008) 
(effective as of September 26, 2003), the veteran qualifies 
for a disability rating of 20 percent for the period 
beginning March 20, 2007, because, in his March 2007 VA 
examination, he had active forward flexion of the cervical 
spine to 30 degrees, which is greater than 15 degrees, but 
not greater than 30 degrees.  The veteran does not qualify 
for a rating of 30 percent disabling because he does not have 
forward flexion of the cervical spine of 15 degrees or less, 
and he does not have favorable ankylosis of the entire 
cervical spine.  The veteran does not qualify for a rating of 
40 percent disabling for his cervical myositis, both because 
he does not have unfavorable ankylosis of the cervical spine, 
and because his lumbar spine has been afforded a separate 
rating.  Under 38 C.F.R. § 4.14 (2008), the veteran cannot be 
evaluated for the same disability under various diagnoses.  
Therefore, a disability rating of 40 percent, based on the 
veteran's thoracolumbar spine condition, is not for 
application.  Similarly, a disability rating of 50 percent is 
not for application, because it refers exclusively to the 
thoracolumbar spine.  A disability rating of 100 percent is 
not for application because the veteran does not have 
unfavorable ankylosis of the entire spine.

The Board notes that under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint(s) 
involved, provided that rating is compensable.  Because the 
veteran's limitation of motion of the cervical spine is 
compensable, a separate rating for his diagnosed cervical 
spondylosis (degenerative arthritis of the spinal vertebra) 
is not for application.

The highest rating for which the veteran qualifies for the 
period from September 9, 2002 to September 25, 2003, is thus 
20 percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003) (effective prior to September 26, 2003).

The highest rating for which the veteran qualifies, effective 
as of September 26, 2003, is thus 20 percent, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008) (effective as of 
September 26, 2003).  The veteran is entitled to the highest 
applicable rating.  38 C.F.R. § 4.7 (2008).

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2008).  The Court has held that 
the VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca, supra.  The Board notes that for the period 
of this rating in which Diagnostic Code 5290 is applicable, 
the January 2003 VA examiner found that the veteran was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The Board further notes that Diagnostic Code 5237 
contemplates ratings with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Even with consideration of 
pain on movement, at no point did the veteran's cervical 
myositis fall within the criteria warranting more than a 20 
percent evaluation.

The Board has considered the issue of whether the veteran's 
cervical myositis, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

Gastritis

Under Diagnostic Code 7307, evaluations from 10 to 60 percent 
are available for gastritis .  Gastritis (inflammation of the 
lining of the stomach) warrants a rating of 10 percent 
disabling for chronicity, with small nodular lesions, and 
symptoms.  It warrants a rating of 30 percent disabling for 
chronicity, with multiple small eroded or ulcerated areas, 
and symptoms.  It warrants a rating of 60 percent disabling 
for chronicity, with severe hemorrhages, or large ulcerated 
or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307 
(2008).

In a January 2003 VA examination, the veteran reported some 
upper abdominal discomfort, heartburn, occasional acid 
regurgitation, rare vomiting, and rare diarrhea.  He reported 
no history of gastrointestinal (GI) bleeding, hematemesis 
(vomiting of blood), melena (black feces associated with 
gastrointestinal hemorrhage), circulatory disturbances after 
meals, hypoglycemic reactions, constipation, or colicky 
(abdominal) pain.  He further reported taking medication to 
treat his GI condition.  On examination, the examiner found 
no specific site of any ulcer disease, and no sign of anemia.  
He found epiigastric tenderness with no rebounds.  The VA 
examiner diagnosed the veteran with gastritis due to 
medication used for low back pain.

In a January 2007 VA examination, the VA examiner noted that 
he had reviewed the claims file.  The veteran reported 
constant heartburn, and a burning sensation in midchest, 
ascending, which was alleviated significantly, but not 
resolved, with medications.  The veteran also reported 
experiencing nausea and occasional vomiting.  The veteran 
reported vomiting approximately 20 times in the past year as 
a result of heartburn.  The veteran also reported observing 
traces of a dark substance after several arcades, but no 
frank hematemesis.  The veteran denied any hematemeis or 
melena.  The veteran reported that he had good response to 
his two medications for his GI condition, but that symptoms 
could appear even when taking them.  The veteran denied any 
circulatory disturbance or hypoglycemic reactions after 
meals.  He reported experiencing diarrhea only when ingesting 
a very high fat diet, and occasional constipation.  The 
veteran reported no episodes of colic or distension; he 
reported occasional flatulence.  On examination, the VA 
examiner found no history of a peptic ulcer, and no signs of 
anemia.  He found tenderness in the veteran's upper abdomen, 
midline, extending to 4 centimeters to the left and 3 
centimeters below.  The veteran reported experiencing a 
burning sensation at the moment of evaluation.  The VA 
examiner diagnosed the veteran with persistent gastritis.  He 
noted that the veteran had failed to appear for an Upper 
Gastrointestinal Series (UGIS) appointment scheduled for 
January 23, 2007, and that he was therefore unable to 
corroborate his diagnosis with a radiological study.

In April 2007, the veteran saw a private physician for a 
UGIS.  The physician found that a radiographic and 
fluoroscopic examination of the upper gastrointestinal tract 
revealed normal deglutition function and transport of 
contrast material through the esophagus.  The esophagogastric 
junction showed no gross evidence of herniation, however the 
physician opined that there is a precursor stage for such 
possibility with mild protrusion of the gastric cardia in the 
supine position.  The physician further found that the 
stomach presented normal rugal and mucosal pattern; that the 
duodenum was of normal configuration; that no ulcerations or 
intraluminal defects were detected; and that the jejunum was 
in the proper location.  The physician diagnosed the veteran 
with being in the precursor stage most likely for a small 
hiatal hernia formation.  He found no history of reflux 
fluoroscopically, but suggested that his diagnosis be 
correlated with any history of reflux.

Later in April 2007, at a second VA examination, the VA 
examiner noted that he had reviewed the claims file.  The 
veteran reported being on two medications to alleviate 
burning pain in his epigastric and low retrosternal areas, 
associated with heartburn and nausea.  The veteran denied 
weight loss, melena, hematemesis, frequent vomiting, 
diarrhea, and constipation.  On examination, a hernia was not 
present.  The VA examiner diagnosed the veteran with showing 
clinical evidence of chronic persistent mild gastritis 
without radiographic evidence of erosions or ulcerations.  He 
noted that there were no effects on the veteran's usual daily 
activities.  The VA examiner opined that, by clinical 
experience, the veteran's symptoms of chronic epigastric 
burning pain and nausea were most likely caused by or 
attributable to the veteran's service connected gastritis, 
even though there was no radiographic evidence of gastritis 
and no erosions or ulcerations on the veteran's UGIS.  The VA 
examiner also opined that the veteran's heartburn is due to 
his non-service connected gastroesophageal reflux disease 
(GERD), which is caused by an incipient esophageal hernia 
development.

The veteran is entitled to a rating of 10 percent for 
gastritis, based on his diagnoses of gastritis by VA 
examiners in January 2003, January 2007, and April 2007.  38 
C.F.R. § 4.114, Diagnostic Code 7307 (2008).  The veteran's 
gastritis does not warrant a rating of 30 percent disabling 
because he has no diagnosis of chronicity, with multiple 
small eroded or ulcerated areas, and symptoms.  The veteran's 
gastritis does not warrant a rating of 60 percent disabling 
because he has no diagnosis of chronicity, with severe 
hemorrhages, or large ulcerated or eroded areas.

The Board has considered the issue of whether the veteran's 
gastritis, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected gastritis 
does not meet the applicable schedular criteria for a rating 
in excess of 10 percent.  There is no benefit of the doubt 
that can be resolved in his favor as the preponderance of the 
evidence does not show symptoms that more nearly approximate 
the criteria for a higher rating.  Accordingly, the claim for 
a higher initial rating is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

A disability rating of 20 percent for cervical myositis is 
granted, effective as of September 9, 2002, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A disability rating in excess of 20 percent for cervical 
myositis is denied.   

A disability rating in excess of 10 percent for gastritis is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


